Citation Nr: 0533722	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  04-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
rheumatic heart disease, currently evaluated as 30 percent 
disabling.

2.  Entitlement to restoration of special monthly 
compensation (SMC) at a level provided by 38 U.S.C.A. 
§ 1114(n).

3.  Entitlement to additional SMC based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied entitlement to additional 
SMC based on the need for regular aid and attendance.  The 
matter also arises from a September 2004 rating action that 
reduced the veteran's schedular disability rating for his 
rheumatic heart disease from 60 to 30 percent, and reduced 
his award of SMC from a level provided by 38 U.S.C.A. 
§ 1114(n) to an intermediate level between (m) and (n).

The record reflects that a motion to advance this case on the 
docket was filed by the veteran in November 2005.  Taking 
into consideration the veteran's advanced age, his motion for 
advancement on the docket was granted.  See 38 C.F.R. § 
20.900(c) (2005).

The issue of entitlement to additional SMC based on the need 
for regular aid and attendance is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2002, the RO issued a rating decision that 
increased the disability rating assigned for his rheumatic 
heart disease from 10 percent to 60 percent and awarded the 
veteran to a SMC rate payable under 38 U.S.C.A. § 1114(n), 
both increases were effective March 7, 2002.



2.  In September 2004, the RO issued a rating decision that 
reduced the veteran's 60 percent rating to 30 percent and, as 
a result thereof, reduced his award of SMC to a rate at an 
intermediate level between (m) and (n), both reductions were 
effective January 1, 2005.

3.  The preponderance of the evidence before the RO in 
September 2004 did not demonstrate that improvement of the 
veteran's rheumatic heart disease had taken place.

4.  As a result of the anatomical loss of his left eye and 
light only perception in his right eye, the veteran is 
entitled to a SMC rate at the intermediate rate between level 
provided by 38 U.S.C.A. § 1114 (m) and (n); and, by virtue of 
this decision, he now has an additional independent 
disability (rheumatic heart disease) that is rated 50 percent 
or more percent disability rating for rheumatic heart 
disease, which entitles him to a half step increase to a SMC 
level provided by 38 U.S.C.A. § 1114(n).


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
rheumatic heart disease from 60 percent to 30 percent was not 
warranted by a preponderance of the evidence, and the 
requirements for restoration have been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 4.1, 
4.2, 4.7, 4.10, 4.104, Diagnostic Code 7000 (2002 and 2005).

2.  The requirements for restoration of the veteran's SMC at 
a level provided by 38 U.S.C.A. § 1114(n) have been met.  38 
U.S.C.A. §§ 1114(p), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.105(e), 3.350 (2002 and 2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several VA 
regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
evaluation of a service-connected disability is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).  In 
the advance written notice, the beneficiary will be informed 
of his right for a pre-determination hearing, and if a timely 
request for such a hearing is received (i.e., within 30 
days), benefit payments shall be continued at the previously 
established level pending a final determination.  38 C.F.R. 
§ 3.105(i)(1).

A rating reduction must be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  Rating agencies will handle cases affected by change 
of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

In this case, the evidence shows that the veteran was awarded 
a 60 percent rating for his service-connected rheumatic heart 
disease in June 2002, effective from March 7, 2002.  The 
veteran's entitlement to SMC was also increased to a rate 
payable under 38 U.S.C.A. § 1114(n), effective from March 7, 
2002.  Since these ratings were not in effect for five years 
at the time that the reduction took effect in September 2004, 
the special criteria governing ratings in effect for at least 
five years do not apply.  In this case, then, the RO properly 
applied the regulations regarding the procedure for 
reductions in ratings.  The question that remains is whether 
the evidence on which the reductions were based supported the 
reductions.


Rheumatic heart disease

Concerning the veteran's claim for restoration of a 60 
percent rating for his rheumatic heart disease, if there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to determination of 
this issue, the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(a); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993).  In other words, the 
reduction in the veteran's disability rating would have to 
have been supported by a preponderance of the evidence.  The 
Board is required to ascertain in any rating reduction case, 
based upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420-421.

The criteria in effect for evaluating rheumatic heart disease 
(Diagnostic Code 7000) have remained the same since the 
veteran was assigned a 60 percent rating for his rheumatic 
heart disease in June 2002.  Under Diagnostic Code 7000, an 
evaluation of 60 percent disabling will be assigned where 
there has been more than one episode of congestive heart 
failure in the past year; where a workload of greater than 
three metabolic equivalents (METs) but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
disabling is assigned where a workload of greater than five 
METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

Comparing the findings of the veteran's April 2002 VA 
examination (upon which the 60 percent rating was assigned) 
to his April 2004 VA examination and a May 2004 
echocardiogram (upon which the rating was reduced to 30 
percent), the evidence supports restoration of a 60 percent 
disability evaluation for his rheumatic heart disease.  
According to the April 2002 VA examination report, an 
echocardiogram showed left ventricular dysfunction with an 
ejection fraction of 40 percent.  Further, based on his 
cardiac symptoms and the results of the echocardiogram, the 
veteran's estimated METs was five.  No findings were made 
with respect to the veteran having an episode of congestive 
heart failure in the past year.  The findings of the April 
2004 also provided no history of the veteran having an 
episode of congestive heart failure in the past year.  The 
May 2004 echocardiogram indicated that the veteran left 
ventricular systolic function was normal with an estimated 
ejection fraction between 55 and 70 percent.  An estimation 
of the veteran's METs was not provided in either report.

In reducing the veteran's disability rating, the RO cited to 
the fact that the veteran's May 2004 echocardiogram had shown 
a normal ejection fraction, and that there were no signs of 
congestive heart failure.  Both findings are true.  However, 
as discussed above, neither the April 2004 examination report 
nor the May 2004 echocardiogram report made any finding with 
regard to the veteran's METs, which is one of the factors 
that was considered in assigning the veteran his 60 percent 
disability rating.  38 C.F.R. § 4.104 Note (2) clearly 
provides that a VA cardiology examination must include a METs 
finding by exercise testing or, at the very least, an 
estimation on the veteran's level of activity expressed in 
METs.  As noted above, the Court has specifically held that 
in any rating reduction case VA must ascertain "whether the 
examination reports reflecting such change are based on 
thorough examinations." Brown v. Brown, 5 Vet. App. at 421.  
The absence of any finding with regard to the veteran's METs 
therefore renders the April 2004 cardiology examination 
report and the report of the May 2004 echocardiogram 
inadequate for rating purposes.  

In light of the absence of crucial data from the April 2004 
VA examination and May 2004 echocardiogram, the benefit of 
the doubt must be given to the veteran.  The Board certainly 
cannot conclude that the preponderance of the evidence 
supported the reduction for the reasons discussed above.  The 
preponderance of the evidence did not support the reduction 
in the veteran's disability rating from 60 percent to 30 
percent.



Restoration of SMC at a level provided by 38 U.S.C.A. 
§ 1114(n)

As provided at the time of the June 2002 rating decision as 
well as today, VA regulations provide that blindness in one 
eye having only light perception and anatomical loss of or 
blindness in the other eye having no light perception will 
entitle the veteran to the SMC rate payable between (m) and 
(n).  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350 (f) (2) (iii).  
VA regulations further provide in addition to the statutory 
rates payable under 38 U.S.C.A. § 1114 (l) through (n) and 
the intermediate rates discussed therein, an additional 
single permanent disability ratable at 50 percent or more 
will afford entitlement to the next higher statutory rate 
under 38 U.S.C.A. § 1114, but not above the (o) rate.  
38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(3).  The 
disability independently rated at 50 percent or more must be 
separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114 (l) through (n) or the 
intermediate rates.  38 C.F.R. § 3.350(f)(3).

The record establishes that the veteran is service connected 
for anatomical loss of his left eye and light only perception 
in his right eye.  The veteran has been receiving a 100 
percent schedular rating for this disability as well as SMC 
at the rate payable between (m) and (n).  Such has been in 
effect since October 1, 1982.  By virtue of this decision, 
the 60 percent disability evaluation assigned for rheumatic 
heart disease has been restored, effective from January 1, 
2005.  As the criteria for entitlement to the next higher 
statutory rate (38 U.S.C.A. § 1114(n)) have again been 
established, restoration of the veteran's SMC at a level 
provided by 38 U.S.C.A. § 1114(n) is warranted.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable by restoring the 
rating assigned to the veteran's rheumatic heart disease and 
SMC at a level provided by 38 U.S.C.A. § 1114(n), and thus 
represents a full grant of those issues.  A decision 
therefore poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to restoration of a 60 percent rating for 
rheumatic heart disease effective January 1, 2005, is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.

Entitlement to restoration of SMC at a level provided by 
38 U.S.C.A. § 1114(n) effective January 1, 2005, is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.


REMAND

Additional special monthly compensation is available under 
the provisions of 38 U.S.C.A. § 1114(o) if an individual 
establishes entitlement to two or more rates of special 
monthly compensation (no condition being considered twice) 
provided in 38 U.S.C.A. §§ (1) through (n).  In other words, 
entitlement to this level of special monthly compensation 
would require, in this case, that the veteran is in need of 
regular aid and attendance on two separate bases.
 
A veteran receiving the maximum rate under 38 U.S.C.A. §§ (o) 
through (p) who is in need of regular aid and attendance or a 
higher level of care is entitled to an additional allowance 
during periods he or she is not hospitalized at United States 
Government expense.  Determination of this need is subject to 
the criteria of 38 C.F.R. § 3.352(b).  The regular or higher 
level aid and attendance allowance is payable whether or not 
the need for regular aid and attendance or a higher level of 
care was a partial basis for entitlement to the maximum rate 
under 38 U.S.C.A. §§ (o) through (p), or was based on an 
independent factual determination.  The amount of the 
additional allowance payable to a veteran in need of regular 
aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1). 

Determination as to need for aid and attendance must be based 
on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: Inability of claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which be reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
'Bedridden' will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(b).  

In a statement received in August 2004, the veteran argued 
that his rheumatic heart disease was severely debilitating.  
He said he suffered from shortness of breath all the time.  
He made references to several instances where he "blacked 
out."  On one occasion, he stated that he attempted to 
descend some stairs, fainted, and had to be caught by his 
wife.  The veteran said he had also been to the emergency 
room twice in the past month due to complaints of numbness in 
the lower extremities, which he seemed to attribute to his 
heart condition.  He indicated that he was scheduled to 
undergo testing due to this problem.  Some but not all of the 
veteran's recent treatment records from the Salt Lake VA 
Medical Center (VAMC) have been obtained.  The remaining 
records including those from the testing should be obtained 
as well as the records pertaining to both emergency room 
admissions.  38 C.F.R. § 3.159 (2005).  The veteran should 
also be scheduled for a VA examination to determine whether 
his service connected rheumatic heart disease, in and of 
itself, necessitates the need regular aid and attendance.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that have treated him for his 
rheumatic heart disease or the residuals 
of his service-connected heart disease 
since January 2004.

2.  The RO should obtain the veteran's 
complete medical file from the Salt Lake 
VAMC since January 2004 and associate it 
with the claims folder.

3.  After all available records have been 
associated with the claims file, the RO 
should afford the veteran a special VA 
aid and attendance examination.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

With regard to the veteran's service-
connected rheumatic heart disease and any 
other disability(ies) attributed thereto, 
the examiner state (a) whether they 
render him unable to dress or undress 
himself, keep himself ordinarily clean 
and presentable, feed himself through 
loss of coordination of upper extremities 
or through extreme weakness, or attend to 
the wants of nature; (b) whether they 
require the frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which cannot be done without 
aid; (c) whether they produce such 
incapacity, physical or mental, that he 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily 
environment; and (d) whether they render 
him 'bedridden' (defined as that 
condition which, through its essential 
character, actually requires that he 
remain in bed).  The examiner should also 
render an opinion as to whether the 
veteran's disabilities render him 
helpless, or so nearly helpless, as to 
require the regular (but not constant) 
aid and attendance of another person.

3.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the August 2004 
Statement of the Case and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


